     8:20-cv-03167-DCC       Date Filed 03/31/21   Entry Number 21     Page 1 of 8




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                        ANDERSON/GREENWOOD DIVISION

Victor D. Rome,                  )              Case No. 8:20-cv-03167-DCC
                                 )
                  Petitioner,    )
                                 )
v.                               )                        ORDER
                                 )
Warden S. Phelps,                )
                                 )
                  Respondent.    )
________________________________ )

      Petitioner, proceeding pro se, is seeking habeas corpus relief pursuant to 28

U.S.C. § 2241. In accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2),

(D.S.C.), this matter was referred to United States Magistrate Judge Jacquelyn D. Austin

for pre-trial proceedings and a Report and Recommendation (“Report”). On November

5, 2020, Respondent filed a motion to dismiss or, in the alternative, for summary

judgment. ECF No. 11. Petitioner filed a response and a supplement. ECF Nos. 14, 15.

On October 6, 2020, the Magistrate Judge issued a Report construing the motion as a

motion for summary judgment and recommending that it be granted. ECF No. 27.

Petitioner filed objections to the Report. ECF No. 19.

                                  APPLICABLE LAW

      The Magistrate Judge makes only a recommendation to this Court.                The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The
                                          1
     8:20-cv-03167-DCC        Date Filed 03/31/21     Entry Number 21      Page 2 of 8




Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

                                        ANALYSIS

       As an initial matter, the Court finds that the Magistrate Judge has included a

thorough summary of the relevant facts and applicable law, which the undersigned

incorporates by reference. Briefly, this action pertains to Petitioner’s hearing in front of a

Disciplinary Hearing Officer (“DHO”). On November 22, 2019, Petitioner received an

incident report charging him with use of drugs or alcohol (“the Second Charge”). ECF

Nos. 1-1 at 2; 1-2 at 1. On December 3, 2019, he was found guilty at a hearing in front

of the DHO; the DHO’s sanctions included 15 days’ disciplinary segregation, loss of six

months of visiting and commissary privileges, and loss of 41 days’ good-time credits.

ECF Nos. 1-1 at 2; 11-1 at 17. Petitioner argues that the positive drug screening that

formed the basis of the Second Charge was caused by the same drug use that gave rise

to an earlier positive test and an earlier charge (“the First Charge”). ECF No. 1-1 at 2, 9.
                                               2
     8:20-cv-03167-DCC        Date Filed 03/31/21    Entry Number 21       Page 3 of 8




He contends that the drug screenings were administered too close in time to ensure the

accuracy of the second test. Petitioner also argues that he has been prejudiced because

he did not receive a copy of the DHO report within 15 days after his sanction was imposed.

ECF Nos. 1-1 at 2; 1-2 at 2. Petitioner contends that the disciplinary hearing violated his

due process rights pursuant to Wolff v. McDonnell; he seeks to have his record expunged

and the restoration of his good-time credit. Id. at 6–7.

       A prisoner has a protected liberty interest in their good-time credits. See Wolff v.

McDonnell, 418 U.S. 539, 557 (1974). In disciplinary proceedings that may result in the

loss of good-time credit, an inmate has a right to advance written notice of charges at

least 24 hours before the hearing; to a fair and impartial tribunal; to call witnesses and to

present documentary evidence in his defense; to receive a written statement explaining

the tribunal’s findings; and, “[w]here an illiterate inmate is involved . . . or . . . the

complexity of the issue makes it unlikely that the inmate will be able to collect and present

the evidence necessary for an adequate comprehension of the case,” to seek the aid of

a fellow inmate or prison staff. Id. at 563–70. Further, a disciplinary decision implicating

a prisoner’s liberty interest must be supported by at least “some evidence.”

Superintendent, Mass. Corr. Inst., Walpole v. Hill, 472 U.S. 445, 454–55 (1985). The

determination of whether the standard is satisfied requires inquiry into “whether there is

any evidence in the record that could support the conclusion reached by the disciplinary

board.” Id. at 455–56.


                                             3
     8:20-cv-03167-DCC       Date Filed 03/31/21     Entry Number 21      Page 4 of 8




       Upon review of the provided documents, the Court finds that Petitioner received

the due process safeguards afforded to him by Wolff. He received written notice of the

charges more than 24 hours before the DHO hearing, and he was advised of his rights to

a staff representative, to present and call witnesses, to make statements in his defense,

and to appeal the DHO’s decision. ECF No. 11-1 at 3–5, 10, 14. Petitioner initialed the

form to indicate that he had been apprised of his rights; he did not request a staff

representative or witnesses and he neither admitted nor denied the charge at the hearing.

Id. at 14, 18. Nothing in the record indicates that the DHO was not impartial.1 The DHO

report states the basis for the DHO’s findings, the evidence relied on by the DHO, the

action taken by the DHO, and the reasons for the action. 2 Id. at 17–19.




       1
        The Court notes that in the Petition, but not the objections, Petitioner argues that
the DHO was “clearly partial.” ECF No. 1-1 at 8–9. As explained in more detail by the
Magistrate Judge, Petitioner does not point to any evidence that the DHO failed to
consider any evidence before him or otherwise acted in other than an impartial manner.
See ECF No. 17 at 11 n. 3.

       2
         The Court notes that Petitioner has made no specific objection as to the
Magistrate Judge’s analysis that “some evidence” supported the DHO’s findings.
Nevertheless, the Court has reviewed the record and applicable law de novo and
incorporates by reference the Magistrate Judge’s discussion of the evidence relied upon
by the DHO. ECF No. 17 at 11. Further, Petitioner has not identified any additional
evidence that could have aided in his defense. See Lennear v. Wilson, 937 F.3d 257,
277 (4th Cir. 2019) (“[C]ourts tasked with determining whether prison officials’ failure to
disclose or consider testimonial or documentary was harmless have considered whether
the excluded evidence could have ‘aided’ the inmate’s defense.”).

                                             4
     8:20-cv-03167-DCC        Date Filed 03/31/21    Entry Number 21       Page 5 of 8




       Petitioner argues that he has been denied his due process rights because he did

not receive a copy of the DHO report; however, the failure to provide a DHO report within

he time frame contemplated by the regulations is not itself a violation of due process. See

Bauer v. Warden FCI Williamsburg, Case No. 6:16-cv-304-RMG, 2017 WL 318683, at *2

(D.S.C. Jan. 23, 2017) (noting that a petitioner “did receive the DHO’s decision outside of

the 15-day period outlined in the BOP’s policy, but the BOP’s violations of its own policies

do not amount to a due process violation.”). While there is conflicting evidence as to the

date that Petitioner received a copy of the DHO report, even assuming he did not receive

a copy of the DHO report until Respondent filed the instant motion with the report

attached, Petitioner’s argument is without merit. Courts have found that due process

claims based on a failure to receive the DHO report are moot once the inmate has

received the report, and it is undisputed that Petitioner has now received the DHO report.

See, e.g., Shahan v. Ormond, C.A. No. 3:18-cv-00200-HEH, 2018 WL 6681210, at *4

(E.D. Va. Dec. 19, 2018) (concluding that an inmate’s claim regarding his failure to receive

the DHO report was moot because, after initiating the action, the inmate receive the DHO

report), aff’d, 778 F. App’x 217 (4th Cir. 2019).

       Regarding his administrative appeals, Petitioner has failed to show that he was

prejudiced by the delay in receiving the DHO report. See Brown v. Braxton, 373 F.3d

501, 508 (4th Cir. 2004) (stating that even if a prison official’s actions create a potential

due process violation, a habeas petitioner must demonstrate that he was harmed by the

violation in order to obtain relief) (citations omitted). Petitioner contends that he had no
                                                5
     8:20-cv-03167-DCC        Date Filed 03/31/21     Entry Number 21       Page 6 of 8




opportunity to administratively appeal the sanctions imposed against him because he was

not provided with a copy of the DHO report. However, Respondent has not argued that

he failed to exhaust his administrative remedies, and Petitioner has been able to

challenge the disciplinary action before this Court. “Accordingly, [P]etitioner has failed to

show that he has been prejudiced by the delay in receiving the DHO report.” Lomas v.

Vereen, C/A No. 6:19-cv-00622-JMC-KFM, 2019 WL 8375933, at *6 (D.S.C. Oct. 17,

2019), adopted by, 2020 WL 913785 (D.S.C. Feb. 26, 2020); see also McCall v. Phelps,

C/A No. 6:20-cv-02034-BHH-KFM, 2020 WL 8083664, at *4 (D.S.C. Dec. 14, 2020),

adopted by, 2021 WL 75172 (D.S.C. Jan. 8, 2021) (“Despite denial of the petitioner’s

administrative remedies due to his failure to attach a copy of the DHO report, the petitioner

has still had the opportunity to challenge his disciplinary action in this court.”); Calixto v.

Masters, C/A No. 1:15-cv-012778, 2016 WL 2600431, at *4 (S.D. W. Va. 2016), adopted

by, 2016 WL 2343890 (S.D. W. Va. May 3, 2016) (noting that the petitioner was not

prejudiced by the delay in receiving his DHO report because, although his appeal was

denied as untimely, the petitioner was able to proceed with judicial review of the DHO’s

decision); Thomas v. Upton, C/A No. 13-cv-102, 2015 WL 8527612, at *3 (W.D. La. Sept.

2, 2015), adopted by, 2015 WL 8542849 (W.D. La. Dec. 10, 2015) (finding no prejudice

to a petitioner who did not receive the DHO report until after filing habeas petition).

       Turning to Petitioner’s assertion that the positive test result from the November 13,

2019, sample was the result of the same drug use that gave rise to the First Charge, the

Court agrees with the Magistrate Judge that this should be construed as an “actual
                                        6
     8:20-cv-03167-DCC       Date Filed 03/31/21   Entry Number 21      Page 7 of 8




innocence” argument rather than an argument that he did not receive proper due process

protections. However, “a claim of actual innocence is generally not a basis for federal

habeas corpus relief.” Williams v. Warden, No. 1:17-946-JMC-SVH, 2017 WL 8794895,

at *4 (D.S.C. Oct. 12, 2017), adopted by, 2018 WL 718959 (D.S.C. Feb. 5, 2018), aff’d

744 F. App’x 179 (4th Cir. Dec. 4, 2018). “‘The due process clause does not require later

consideration of evidence that could have been but was not presented during a prison

disciplinary proceeding.’” Id. (quoting Jones v. McCaughtry, 6 F. App’x 371, 372–73 (7th

Cir. 2001)). “[C]ourts look only to whether a prisoner received the procedural protections

due under the Constitution.” Id. As explained herein and in the Report, Petitioner was

afforded the due process requirements under Wolff, and some evidence supports the

DHO’s decision.3 Accordingly, summary judgment is appropriate.

                                     CONCLUSION

      After considering de novo the record in this case, the applicable law, and the

Report of the Magistrate Judge, the Court agrees with the Magistrate Judge’s

recommendation; accordingly, Respondent’s motion for summary judgment [11] is

GRANTED and the Petition is denied.

      IT IS SO ORDERED.


      3
        Petitioner argues that the samples for the two drug tests were taken less than 30
days apart; however, the evidence in the record demonstrates that his first sample was
taken on October 10, 2019; more than 30 days before the second sample was taken on
November 13, 2019. See ECF No. 11-1 at 22 (inmate disciplinary data showing that the
hearing for the First Charge was held on October 24, 2019, for an incident that occurred
on October 10, 2019); see also ECF No. 1 at 6.
                                            7
     8:20-cv-03167-DCC        Date Filed 03/31/21   Entry Number 21      Page 8 of 8




                                                        s/ Donald C. Coggins, Jr.
                                                        United States District Judge
March 31, 2021
Spartanburg, South Carolina

                               NOTICE OF RIGHT TO APPEAL

The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




                                            8
